Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending; claims 1, 9 and 17 are independent. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 102 that forms the basis for all the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9-15 and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Djabarov et al., Patent No.: US 8,204,897 (Djabarov).

Djabarov teaches:
Claim 1.	A method, comprising:
receiving, by a first application running on a device, first user input comprising at least a portion of a first search term; (col. 4, ll. 51-63; col. 10, ll. 25-47, a search application receives a user partial input)
determining that a second application corresponds to the first search term; (col. 4, ll. 51-63; col. 10, ll. 25-47, a data item/the second application is identified in response to the user input for suggestion; a “data item can be a standalone file, such as a document or an application”)
displaying, in response to determining that the second application corresponds to the first search term, a graphical element for activating a search filter that limits search results to content of the second application; (col. 10, ll. 48-60; col. 14, ll. 48-59; Fig. 3; FIG. 6A, a graphical icon associated with the identified data item is presented for limiting the list of suggestion to the selected data item/second application)
receiving, by the first application, second user input comprising selection of the graphical element; (col. 10, l. 61-col. 11, l. 18, a graphical icon is selected by the user)
sending, by the first application and to the second application, a search request comprising at least one of the first search term or a second search term; (col. 4, l. 64-col. 5, l. 12, col. 10, l. 61-col. 11, l. 18, search application sends the user input and selection to the second application/data providers that have access to applications; data providers, in return, provides ranked list of suggestions) 
receiving, from the second application and in response to the search request, at least one completion suggestion or search result based on a search performed on the content of the second application; and (col. 10, l. 61-col. 11, l. 18, suggested list includes at least one completion suggestion such as Calvin Armstrong based on a search performed on the content of a second application, i.e., contacts application)
providing, by the first application, the at least one completion suggestion or search result. (col. 10, l. 61-col. 11, l. 18, suggested list includes at least one completion suggestion or search result based) 

Djabarov teaches:
Claim 9.	at least one processor; and a memory including instructions that, when executed by the at least one processor, cause the at least one processor to: 
receive, by a first application running on the device, first user input comprising at least a portion of a first search term; (col. 4, ll. 51-63; col. 10, ll. 25-47, a search application receives a user partial input)
determine that a second application corresponds to the first search term, the second application being installed on the device; (col. 4, ll. 51-63; col. 10, ll. 25-47, a data item/ the second application is identified in response to the user input for suggestion; a “data item can be a standalone file, such as a document or an application”; col. 5, ll. 20-22 and ll. 55-56, wherein second application is installed on the user device)
display, in response to determining that the second application corresponds to the first search term, a graphical element for activating a search filter that limits search results to content of the second application; (col. 10, ll. 48-60; col. 14, ll. 48-59; Fig. 3; FIG. 6A, a graphical icon associated with the identified data item is presented for limiting the list of suggestion to the selected data item/second application)
receive, by the first application, second user input comprising selection of the graphical element; (col. 10, l. 61-col. 11, l. 18, a graphical icon is selected by the user)
send, by the first application and to the second application, a search request comprising at least one of the first search term or a second search term; (col. 4, l. 64-col. 5, l. 12, col. 10, l. 61-col. 11, l. 18, search application sends the user input and selection to the second application/data providers that have access to applications; data providers, in return, provides ranked list of suggestions) 
receive, from the second application and in response to the search request, at least one completion suggestion or search result based on a search performed on the content of the second application; and (col. 10, l. 61-col. 11, l. 18, suggested list includes at least one completion suggestion such as Calvin Armstrong based on a search performed on the content of a second application, i.e., contacts application)
provide, by the first application, the at least one completion suggestion or search result. (col. 10, l. 61-col. 11, l. 18, suggested list includes at least one completion suggestion or search result based) 

Claim 17.	Djabarov teaches:
A computer program product comprising code, stored in a non-transitory computer-readable storage medium, the code comprising:
code to receive, by a first application running on a device, first user input within a search input field, the first user input comprising at least a portion of a first search term; (col. 4, ll. 51-63; col. 10, ll. 25-47, a search application receives a user partial input within a search input field)
code to determine that a second application corresponds to the first search term; (col. 4, ll. 51-63; col. 10, ll. 25-47, a data item/ the second application is identified in response to the user input for suggestion; a “data item can be a standalone file, such as a document or an application”)
code to display, in response to determining that the second application corresponds to the first search term, a graphical element for activating a search filter that limits search results to content of the second application; (col. 10, ll. 48-60; col. 14, ll. 48-59; Fig. 3; FIG. 6A, a graphical icon associated with the identified data item is presented for limiting the list of suggestion to the selected data item/second application)
code to receive, by the first application, second user input comprising selection of the graphical element; (col. 10, l. 61-col. 11, l. 18, a graphical icon is selected by the user)
code to send, in response to receiving the second user input, a search request to the second application, the search request comprising at least one of the first search term or a second search term; (col. 4, l. 64-col. 5, l. 12, col. 10, l. 61-col. 11, l. 18, search application sends the user input and selection to the second application/data providers that have access to applications; data providers, in return, provides ranked list of suggestions) 
code to receive, from the second application and in response to the search request, at least one completion suggestion or search result based on a search performed on the content of the second application; and (col. 10, l. 61-col. 11, l. 18, suggested list includes at least one completion suggestion such as Calvin Armstrong based on a search performed on the content of a second application, i.e., contacts application)
code to provide, by the first application, the at least one completion suggestion or search result. (col. 10, l. 61-col. 11, l. 18, suggested list includes at least one completion suggestion or search result based)

Claim 2.	The method of claim 1, wherein at least part of the content of the second application is locally stored on the device. (col. 6, ll. 16-28, suggestions are provided using both the local device and networked sources)
Claim 10 is rejected under the same rationale as claim 2.

Claim 3.	The method of claim 2, wherein the at least one completion suggestion or search result is obtained from the locally-stored content of the second application. (col. 6, ll. 16-28, suggestions are provided using both the local device and networked sources)
Claim 11 is rejected under the same rationale as claim 3.

Claim 4.	The method of claim 1, wherein at least part of the content of the second application is remote from the device. (col. 6, ll. 16-28, suggestions are provided using both the local device and networked sources)
Claim 12 is rejected under the same rationale as claim 4.

Claim 5.	The method of claim 4, wherein the at least one completion suggestion or search result is obtained from a remote service corresponding to the second application. (col. 5, ll. 23-33, a search server is a remote service corresponding to a second application) 
Claim 13 is rejected under the same rationale as claim 5.

Claim 6.	The method of claim 1, further comprising:
receiving third user input comprising the second search term, wherein the first search term corresponds to a name of the second application, and wherein the sending comprises sending the second search term to the second application, for performing the search based on the second search term. (col. 15, ll. 20-59, a new query portion is a third user input comprising the second search term to be used for generating suggestion/search result with respect to name of a the second application)
Claims 14 and 18 are rejected under the same rationale as claim 6.

Claim 7.	The method of claim 1, wherein the first search term is included in the content of the second application, and wherein the sending comprises sending the first search term to the second application, for performing the search based on the first search term. (col. 10, l. 61-col. 11, l. 18, suggested list includes at least one completion suggestion such as Calvin Armstrong based on a search performed on the content of a second application, i.e., contacts application)
Claims 15 and 19 are rejected under the same rationale as claim 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 16, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Djabarov, in view of HREHA, Pub. No.: US 2016/0299977 (HREHA).

Claim 8.	Djabarov taught the method of claim 7, wherein a second application corresponding to the first search term was determined.  Djabarov did not specifically teach determining that the first search term appears a threshold number of times within the content of the second application.
HREHA teaches determining that the first search term appears a threshold number of times within the content of the second application. (¶129, wherein a record/an application is selected based on the how well the content of the record matched the query tokens).
It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing determining that the first search term appears a threshold number of times within the content of the second application because doing so would provide an additional measure for selecting a relevant app/result based on the user input in Djabarov. 
Claims 16 and 20 are rejected under the same rationale as claim 8.

Response to Amendment and Arguments
Applicant’s arguments with respect to amended claims have been fully considered but are moot because of the new ground of rejections as provided above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Raczko et al., Patent No.: US 10,534,783, FIGS. 3, 3A, 4 and col. 19, l. 4-col. 20, l. 16; col. 21, ll. 9-36.
Kuscher et al., Patent No.: US 9,589,033, FIGS. 1, 5-6.
LeBeau et al., Patent No.: US 9,582,549, FIGS. 1-3, 4B, 5, col. 13, ll. 7-31.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN ALMANI whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159